                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

 Stephanie Looper and Kelvin Looper,

        Plaintiffs,

 v.                                               Case No. 19-CIV-158-RAW

 Austin Cluck and Ryan Robison,

        Defendants.

                                 OPINION AND ORDER

       Before the court are Plaintiffs= Complaint [Docket No. 2] and Motion for Leave to

Proceed in Forma Pauperis (AIFP@) [Docket No. 3]. The motion for IFP is granted.

Plaintiffs filed this lawsuit against the Defendants alleging they violated Plaintiffs’ civil

rights by kidnapping their children on March 27, 2018. Defendants are deputies of the

Cherokee County Sheriff’s Office.

       The court construes Plaintiffs= allegations liberally as they are pro se.   See Haines

v. Kerner, 404 U.S. 519 (1972). Plaintiffs= arguments, throughout the Complaint, are

Acompletely lacking in legal merit and patently frivolous.@ Lonsdale v. United States, 919

F.2d 1440, 1448 (10th Cir. 1990).

                                         28 U.S.C. ' 1915

       Section 1915 of the United States Code, Title 28, states as follows:

              (2) Notwithstanding any filing fee, or any portion thereof, that may have been
              paid, the court shall dismiss the case at any time if the court determines thatB


                                              1
                     (B) the action or appeal--
                            (i) is frivolous or malicious;
                            (ii) fails to state a claim on which relief may be granted; or
                            (iii) seeks monetary relief against a defendant who is immune
                             from such relief.

28 U.S.C.A. ' 1915(e)(2).

       A complaint is frivolous Awhere it lacks an arguable basis either in law or in fact.@

Further, the term frivolous Aembraces not only the inarguable legal conclusion, but also the

fanciful factual allegation.@ Neitzke v. Williams, 490 U.S. 319, 325 (1989). A plaintiff is

not required to make out a perfect case in their complaint. Rather, AIt suffices for him to

state claims that are rationally related to the existing law and the credible factual

allegations.@ Lemmons v. Law Firm of Morris and Morris, 39 F.3d 264 (10th Cir. 1994).

In the instant case, the court finds there is no cognizable claim under the statutes cited by

Plaintiffs.

                                   Sua Sponte Dismissal

       ASua sponte dismissals are generally disfavored by the courts.@ Banks v. Vio

Software, 275 Fed.Appx. 800 (10th Circ. 2008). A court shall dismiss a case at any time,

however, if the court determines that the action fails to state a claim on which relief may

be granted, or seeks monetary relief against a defendant who is immune from such relief.

28 U.S.C. ' 1915(e)(2)(B)(ii) and (iii).

       Indeed, the Tenth Circuit Court of Appeals has stated that a district court is required

to dismiss an IFP claim that is frivolous or malicious, fails to state a claim on which relief

                                              2
may be granted, or seeks monetary relief against a defendant who is immune from such

relief. Trujillo v. Williams, 465 F.3d 1210, 1216 n.5 (10th Cir. 2006).

       A complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.s. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill v.

Lappin, 630 F.3d 468, 470-71 (“dismissal standard articulated in Iqbal and Twombly

governs dismissals for failure to state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The court must

accept all well-pleaded factual allegations as true, but need not “accept as true a legal

conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan

v. Allain, 478 U.S. 265. 286 ( 1986)). A complaint need not contain “detailed factual

allegations,” but it must, however, provide “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal. 556 U.S. at 678 (citing Twombly, 550 U.S. at

555). A pleading that offers “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. It does not suffice if

a complaint provides “naked assertion[s]” devoid of “further factual enhancement.” Id. at

557. The complaint must “give the defendant fair notice of what the ... claim is and the

grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).


                                             3
         The court may sua sponte dismiss an action pursuant to ' 1915 when Aon the face

of the complaint it clearly appears that the action is frivolous or malicious.@ Hall v.

Bellmon, 935 F.2d 1106, 1108 (10th Cir. 1991). AThe term >frivolous= refers to >the

inarguable legal conclusion= and >the fanciful factual allegation.=@ Id. (citation omitted).

Further, a Atrial court may dismiss a claim sua sponte without notice where the claimant

cannot possibly win relief.@ McKinney v. State of Oklahoma, 925 F.2d 363, 364 (10th Cir.

1991).

                                         Caution to Plaintiffs

         The court notes that Plaintiffs have filed six civil cases in this court. Plaintiffs are

represented by counsel in one of those cases, which is pending. Five of the cases have

been filed since August 2017. Four cases have been dismissed by the court, and Plaintiffs

proceeded pro se in each of those matters. The court cautions Plaintiffs that continuing to

file frivolous actions may result in filing restrictions being imposed against Plaintiffs.

                                           Conclusion

         Plaintiffs= Motion for Leave to Proceed in Forma Pauperis [Docket No. 3] is

granted.

         The court finds that the allegations listed in the complaint do not create a claim upon

which this lawsuit can proceed. The court finds that Plaintiffs= action is frivolous, and that

Plaintiffs fail to state a claim on which relief can be granted. This matter is dismissed with

prejudice.


                                                4
Dated this 22nd day of May, 2019.



                                        _________________________________
                                        HONORABLE RONALD A. WHITE
                                        UNITED STATES DISTRICT JUDGE
                                        EASTERN DISTRICT OF OKLAHOMA




                                    5
